 Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 1 of 21




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

MUTINTA MICHELO, et al.,                        )
                                                )
                     Plaintiffs,                )
v.                                              )
                                                )      18 Civ. 1781 (PGG)
NATIONAL COLLEGIATE STUDENT                     )      18 Civ. 7692 (PGG)
LOAN TRUST 2007-2, et al.,                      )
                                                )
      Defendants.                               )
______________________________________
              TRANSWORLD SYSTEMS INC.’S MOTION
                     FOR PROTECTIVE ORDER

       NOW COMES Transworld Systems Inc. (“TSI”), through undersigned

counsel, and for its Motion for Protective Order, pursuant to Federal Rule of Civil

Procedure 26, states as follows:

     I. INTRODUCTION

       On May 12, 2020, this Court held a discovery conference to resolve

Plaintiffs’ Letter-Motion dated May 1, 2020 (Dkt. No. 146 in Case No. 18-CV-

1781; Dkt. No. 89 in Case No. 18-CV-7692).

       Plaintiffs’ Letter-Motion raised three distinct discovery disputes they had

with TSI, including plaintiffs’ request that TSI produce all documents that TSI

produced to the Consumer Financial Protection Bureau (“CFPB”) in connection

with the following administrative proceedings or legal actions: In re Transworld

System, Inc., File No. 2017-CFPB-0018 and Consumer Fin. Prot. Bureau v. Nat’l

Collegiate Master Student Loan Trust et al., No. 17-cv-01323-UNA (D. Del.).
 Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 2 of 21




         On May 6, 2020, TSI filed a response to Plaintiffs’ May 1, 2020 letter-

motion arguing generally that the documents were privileged under 12 U.S.C. §

5562(d) (Dkt. No. 148 in Case No. 18-CV-1781, Dkt. No. 91 in Case No. 18-CV-

7692).

         On May 15, 2020, this Court entered an Order providing the following

specifically as to the requested production of the materials submitted to the CFPB:

         Documents submitted by defendant TSI to the Consumer Financial
         Protection Bureau (CFPB or Bureau) pursuant to a Civil
         Investigative Demand (CID) may not for that reason alone be
         withheld from discovery. The authorities cited by TSI for the
         proposition that materials submitted to the CFPB in response to a
         CID are subject to a “confidentiality privilege,” TSI Ltr. dated May
         6, 2020 (Dkt. No. 148 in Case No. 18-CV-1781; Dkt. No. 91 in Case
         No. 18-CV-7692), at 4, are inapposite. If and to the extent TSI relies
         on the qualified “bank examination privilege” to shield
         communications between it and the CFPB, it must identify such
         communications on its privilege log, in accordance with Local Civil
         Rule 26.2, and promptly notify the Bureau of the dispute so that it
         can determine whether to assert a claim of privilege. See Wultz v.
         Bank of China Ltd., 61 F. Supp. 3d 272, 286 (S.D.N.Y. 2013) (“The
         bank examination privilege must be asserted by the banking
         regulator, and the regulator has the burden of establishing that the
         privilege applies to the documents at issue.”).

Dkt. 167 in Case No. 18-CV-1781; Dkt. 110 in Case No. 18-CV-7692.

         On June 30, 2020, TSI filed a Letter-Motion seeking leave to file a motion

for protective order (Dkt. No. 190 in Case No. 18-CV-1781, Dkt. No. 127 in Case

No. 18-CV-7692), arguing: (a) that the CFPB’s regulations at 12 C.F.R. §§ 1070,

et seq., require TSI to keep the documents it previously produced to the CFPB

confidential; (b) that requiring TSI to respond to Request No. 19 would allow



                                           2
 Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 3 of 21




plaintiffs to “reverse engineer” the CFPB’s “investigative techniques”; and (c)

that Request No. 19 is overbroad and not proportional to the claims in this case.

        On August 6, 2020, this Court entered an Order that provided, in pertinent
part:

        Plaintiffs and defendant TSI shall meet and confer promptly in an
        effort to resolve or narrow their remaining disputes concerning
        plaintiffs’ Document Request No. 19, which seeks all documents
        that TSI produced to the CFPB in connection with the CFPB
        investigation and legal action specified in the request. To the extent
        that TSI objects to the request as overbroad and/or disproportionate
        to the needs of the case, TSI must disclose the CFPB’s underlying
        document requests, interrogatories, and/or other information
        requests, as well as the volume of documents and/or other
        information produced in response thereto. See generally Munoz v.
        PHH Corp., 2013 WL 684388 (E.D. Cal. Feb. 22, 2013). If the
        parties are unable to resolve their remaining disputes, TSI shall file
        its motion for a protective order no later than August 18, 2020.

Dkt. No. 204 in Case No. 18-CV-1781, Dkt. No. 141 in Case No. 18-CV-7692.

        On August 14, 2020, TSI filed a letter-motion to clarify the Court’s August

6, 2020 Order based upon information discovered by TSI subsequent to the

August 4, 2020 conference that the Court construed as a motion for

reconsideration (Dkt. No. 211 in Case No. 18-CV-1781, Dkt. No. 144 in Case No.

18-CV-7692).

        The need for clarification arose because TSI was made aware after the

August 4 conference, and for the first time, that Plaintiffs counsel here, Frank

LLP, filed a lawsuit on April 24, 2019 in the United States District Court for the

District of Columbia entitled Frank Law v. CFPB pursuant to the Freedom of

Information Act (“FOIA Action”). The FOIA Action challenged the CFPB’s


                                          3
    Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 4 of 21




earlier response to Frank LLP’s 2018 FOIA request, which was denied in full. In

its FOIA request to the CFPB, Frank LLP sought the exact same documents from

the CFPB as Plaintiffs now seek from TSI. Specifically, Frank LLP’s FOIA stated

as follows:

        This request pertains to the following matters:

        • Consumer Fin. Prot. Bureau v. Nat’l Collegiate Master Student
        Loan Trust et al., No. 1:17-cv-01323-UNA (D. Del. 2017)
        [hereinafter “NCSLT Action”].
        • In re Transworld Sys., Inc., Admin. Proc. No. 2017-CFPB-0018
        (Consumer Fin. Prot. Bureau 2017) [hereinafter “Transworld
        Action”].

        We request that the Bureau provide us with copies of the documents
        in the Bureau’s possession that pertain to the facts set forth in (1) the
        Complaint in the NCSLT Action (entered therein at Dkt. No. 1), (2)
        the Proposed Consent Judgment in the NCSLT Action (entered
        therein at Dkt. No. 3-1), and (3) the Consent Order in the Transworld
        Action (entered therein at Doc. 1). Such documents in the Bureau’s
        possession include, but are not necessarily limited to, transcripts of
        any investigation-hearing testimony by the following individuals….

        On August 31, 2020, this Court entered an order requiring TSI to file its

motion for protective order by September 14, 2020 (Dkt. No. 219 in Case No. 18-

CV-1781, Dkt. No. 150 in Case No. 18-CV-7692).

        On September 4, 2020, TSI met and conferred with Plaintiffs about

possible narrowing of Plaintiffs Request No. 19 to the actual claims against TSI, in

this case, and Plaintiffs refused to agree to any limitation or modification to

Request No. 19.1


1
  Indeed, Plaintiffs continued to argue that TSI should turn over CFPB investigatory
transcripts, despite this Court’s order and the ruling in Frank LLP.
                                           4
    Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 5 of 21




        As such, TSI now moves for a protective order regarding Plaintiffs’

exceedingly overbroad discovery request for documents that are only, and at best,

tangentially related to this litigation, and requests that this Court balance Plaintiffs

general right to discovery with TSI’s rights under Federal Rule 26.2 TSI should

not be required to respond to the request as currently drafted given the limited

overlap between the Consent Order – which, given the Bureau’s oversight

function, was not limited to allegations involving borrowers in New York state –

and Plaintiffs’ claims in this case¸ which is limited to allegations involving

borrowers in New York state.             Furthermore, Request No. 19 contemplates

documents that contain personal identifying information of non-parties, which

Plaintiffs improperly seek in order to identify putative class members or fish for

other plaintiffs or claims.




2
  As discussed extensively in TSI’s Response to Plaintiffs’ Objections to Your Honor’s
July 17, 2020 Order (Dkt. No. 222 in Case No. 18-CV-1781; Dkt. No. 153 in Case No.
18-CV-7692), Plaintiffs request is completely untethered to the actual claims in this case.
Here, Plaintiffs claims, as to TSI, relate to allegedly false affidavits submitted in New
York state courts the by law firm F&G, and claims that TSI violated the Fair Debt
Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and New York General
Business Law § 349 (“GBL”). Yet, Plaintiffs Request No. 19, on its face, broadly seeks
information related to actions across the entire country, entirely unrelated to Plaintiffs, or
their actual claims here, and without any time limitations whatsoever. As noted in greater
detail infra, Munoz v. PHH Corp., No. 1:08-CV-0759-AWI-BAM, 2013 WL 684388
(E.D. Cal. Feb. 22, 2013) is distinguishable to the extent that the “cloned” discovery
request there was in the context of plaintiff’s claims under the Real Estate Settlement
Procedures Act, and the CFPB’s investigation was similarly related to the same practices
at issue in the RESPA claim. Id. at *4. Here, as reflected in the TSI Consent Order
alone, the investigation was far broader than TSI’s processes and procedures for affiants
to review and execute affidavits.

                                              5
    Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 6 of 21




        Beyond TSI’s overbreadth objections, the request that TSI produce its

entire responsive production (thousands of documents, and tens of thousands of

pages) to the Bureau’s CID implicates: (a) the landscape of the CID process, (b)

the scope of confidentiality obligations provided for by a CID, and (c) Plaintiffs’

attempts to reverse engineer the CID process.3 Here, even with the CFPB not

asserting any privilege, production of the materials submitted by TSI to the CFPB

would force TSI to violate the process for the treatment of confidential

information produced pursuant to a CFPB CID. See 12 C.F.R. § 1070, et seq. If

TSI is required to produce all materials that it provided to the CFPB in response to

its CID, the Court will functionally enable a private party to reverse engineer the

CFPB’s entire investigation. Such an outcome would harm the efficacy of the

CFPB’s CID process where materials are produced voluntarily with the

expectation that those materials will remain confidential to encourage the free

flow of information between the CFPB and CID responders.

      I. A PROTECTIVE ORDER IS NEEDED TO PROTECT THE
         CONFIDENTIAL NATURE OF THE CID PROCESS AND TSI’S
         RIGHTS UNDER FED. R. CIV. P. 26(B)

        A. Protective Order Standard

        Rule 26(b) allows parties to seek discovery that is both relevant to the

party’s claim or defense and proportional to the needs of the case. Under Rule


3
  While TSI acknowledges this Court’s prior rulings on these issues, to preserve its
appeal rights, TSI renews and preserves the arguments as to “reverse engineering” and
the applicability of the CFPB Regulations for this motion for protective order.

                                         6
 Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 7 of 21




26(c), “the appropriateness of protective relief from discovery depends upon a

balancing of the litigation needs of the discovering party and any countervailing

protectible interests of the party from whom discovery is sought.” Mitchell v.

Fishbein, 227 F.R.D. 239, 245 (S.D.N.Y. 2005) (quoting Apex Oil Co. v.

DiMauro, 110 F.R.D. 490, 496 (S.D.N.Y. 1985)).           Fed. R. Civ. P. 26(b)(2)

specifically provides that a court may limit disclosure if “the burden or expense of

the proposed discovery outweighs its likely benefit, taking into account the needs

of the case, the amount in controversy, the parties’ resources, the importance of

the issues at stake in the litigation, and the importance of the proposed discovery

in resolving the issues.” Id.

       The term “burden” in Rule 26(b)(2) may be construed to limit disclosure

“where the burden is not measured in the time or expense required to respond to

requested discovery, but lies instead in the adverse consequences of the disclosure

of sensitive, albeit unprivileged, material.” Id. (quoting Johnson v. Nyack Hosp.,

169 F.R.D. 550, 561-62 (S.D.N.Y. 1996)). “Apex Oil sets forth the following

framework for analyzing claims for protective relief under Rule 26(c): [W]here a

party establishes that disclosure of requested information could cause injury to it

or otherwise thwart desirable social policies, the discovering party will be required

to demonstrate that its need for the information, and the harm that it would suffer

from the denial of such information, outweigh the injury that disclosure would

cause either the other party or the interests cited by it.” Id. “A court’s duty to

balance these competing interests arises from its broad authority to limit or prevent

                                         7
 Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 8 of 21




discovery even in instances where the materials sought are relevant and within the

scope of Rule 26(b).” Id. “District courts have “broad powers…to regulate or

prevent discovery even though the materials sought are within the scope of 26(b).”

Johnson, 169 F.R.D. at 562 (quoting Advisory Committee Note to the 1970

amendment to Rule 26(b)).

      B. The CFPA Provides the CFPB Broad Authority to Investigate
         Potential Violations of Consumer Financial Laws Before the
         Institution of Any Actual Proceeding

      Title X of the Dodd-Frank Wall Street Reform and Consumer Protection

Act (“Dodd-Frank Act”)—the Consumer Financial Protection Act (“CFPA”)—

established the CFPB to “regulate the offering and provision of consumer financial

products or services under the Federal consumer financial laws,” and “to

implement and….enforce Federal consumer financial law.” Consumer Fin. Prot.

Bureau v. Accrediting Council for Indep. Colleges & Sch., 854 F.3d 683, 687

(D.C. Cir. 2017) (quoting 12 U.S.C. § 5491(a) and 12 U.S.C. § 5511(a)). “The

CFPA vests the Bureau with broad rulemaking, supervisory, investigatory,

adjudicatory, and enforcement authority.” Id.      Pursuant to its investigative

authority, the CFPB may issue CIDs “requiring the production of documents and

oral testimony from ‘any person’ that it believes may be in possession of ‘any

documentary material or tangible things, or may have any information, relevant to

a violation’ of the laws that the Bureau enforces.” Id. (quoting 12 U.S.C. §




                                        8
    Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 9 of 21




5562(c)(1)).4     “Materials submitted in response to a CID are considered

confidential, id. § 5562(d).’” Id.

        Pursuant to 12 C.F.R. § 1080.14:

        (a)     Documentary materials, written reports, answers to questions,
                tangible things or transcripts of oral testimony the Bureau
                receives in any form or format pursuant to a civil
                investigative demand are subject to the requirements and
                procedures relating to the disclosure of records and
                information set forth in part 1070 of this title.

        (b)     Bureau investigations generally are non-public.…

        C. Plaintiffs’ Request No. 19 Seeks Documents that are Irrelevant,
           Request No. 19 is Overbroad, and Plaintiffs Are Able To Obtain
           Potentially Relevant Documents Through Other Means

        Plaintiffs’ attempt to piggy-back off of CFPB’s investigation, rather than

attempting to seek discovery related to the specific allegations in their case, is

improper. Plaintiffs’ request is overbroad and not proportionate to the needs of

this case because it seeks information that does not relate to the factual or statutory

allegations in this matter. To require TSI to respond to it would impose an undue

burden.



4
  The CFPB’s power to issue CIDs is derived from 12 U.S.C. § 5562(c) and 12 C.F.R. §
1080.6. See 12 U.S.C. § 5562(c) (“Whenever the Bureau has reason to believe that any
person may be in possession, custody, or control of any documentary material or tangible
things, or may have any information, relevant to a violation, the Bureau may, before the
institution of any proceedings under the Federal consumer financial law, issue in writing,
and cause to be served upon such person, a civil investigative demand….”); 12 C.F.R.
1080.6(a) (“In accordance with section 1052(c) of the Act, the Director of the Bureau, the
Assistant Director of the Office of Enforcement, and the Deputy Assistant Directors of
the Office of Enforcement, have the nondelegable authority to issue a civil investigative
demand….”).


                                            9
Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 10 of 21




       The cases relied upon by plaintiffs show the problems with plaintiffs’

approach here. In Munoz, as noted supra, the plaintiffs sought discovery related to

a RESPA claim where the CFPB was investigating the exact same claim, and their

requests were tied to the same allegations the Bureau was investigating, unlike

here. Id. at *4. As a guiding principle here, the Munoz court confirmed that

“[r]elevant information is ultimately defined by a [p]laintiff’s claims.”          Id.

Plaintiffs’ claims in this case are not the same as the claims made by the CFPB.

       In Chery v. Conduent Educ. Servs., LLC, No. 1:18-CV-75 (DNH/CFH),

2020 WL 4783167, at *1 (N.D.N.Y. Aug. 18, 2020), the plaintiff alleged that

defendant violated the GBL and related New York state law related to Conduent’s

processing of loan verification certificates. Like here, the plaintiff broadly sought

in discovery all documents concerning consent orders entered into by Conduit

with the CFPB and New York State. Id. The Chery Court ultimately agreed that

the documents were discoverable; however, it noted that the breadth of the request

was overbroad:

       The undersigned finds that Request Nos. 15-17, as stated in
       plaintiff’s demand for production, are overbroad; however, the
       undersigned concludes that plaintiff is entitled to documents relating
       to the Consent Orders to the extent limited by his motion as
       “documents concerning Consent Orders [Conduent] entered into
       with the CFPB and the [NYS]DFS resolving investigations into
       CES’s student loan servicing, including allegations of delays in
       providing LVCs.” Dkt. No. 55-1 at 14. The undersigned agrees with
       plaintiff that, “[t]o the extent that the documents produced to CFPB
       and [NYS]DFS concern [d]efendants’ practices for servicing student
       loans and responding to LVC requests, the documents are ...
       relevant,” as they address Conduent’s student loan servicing and
       LVC processing practices during the remediation—the period of

                                         10
Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 11 of 21




       time in which defendants have conceded that plaintiff’s LVC request
       was made. Dkt. No. 56 at 9. The undersigned finds that plaintiff is
       entitled to discovery of these documents only to the extent that
       such production (a) is not duplicative of documents previously
       disclosed by defendants; (b) does not contain personal
       identifying information of non-parties or confidential settlement
       information or such information has been sufficiently redacted;
       and (c) does not require defendants to produce documents that
       are subject to a claim of privilege, such as the attorney-client
       privilege. To the extent that defendants contend that any of the
       documents they are being ordered to produce are subject to privilege,
       they may withhold production of those documents, but must provide
       plaintiff with a privilege log in compliance with Fed. R. Civ. P.
       26(b)(5).

Id. at *10 (emphasis added).5

       Here, plaintiffs are requesting in discovery the production of all of the

documents that TSI produced to the CFPB pursuant to a CID in connection with

the administrative proceeding of In re Transworld System, Inc., File No. 2017-

CFPB-0018. That proceeding ended when TSI, without admitting any liability or

violation, agreed to enter into a consent order on September 15, 2017 (the

“Consent Order”). The Consent Order alleged, inter alia, violations of the CFPA

5
  As such, Chery reinforces the concept that some control over this case and discovery is
warranted. Here, Plaintiffs simply seek everything that TSI produced to the CFPB
without any condition or limitation. That was not the conclusion of Chery, where Judge
Hummel tailored the request to the actual claims in the case, and also sought to protect
the interests of the defendants, so there was some balancing. See Chery, 2020 WL
4783167, at *12 (“the undersigned has explicitly conditioned defendants’ disclosure
obligation to documents that either do not contain personal/private identifying
information of non-parties or confidential settlement documents or have been sufficiently
redacted to remove such information.”). Additionally, TSI likely has previously provided
Plaintiffs many documents that would be duplicative of information sought, the
documents sought would contain private information of non-parties, and documents that
are not related to New York consumers are entirely irrelevant here where Plaintiffs
claims are entirely dependent upon alleged violations of New York law and Plaintiffs
were all sued in New York state courts.


                                           11
Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 12 of 21




by TSI related to affidavits filed nationwide by TSI from November 1, 2014

through April 25, 2016 in support of lawsuits filed on behalf of the National

Collegiate Trust entities.6

       Conversely, plaintiffs’ Complaint alleges violations of the FDCPA, New

York GBL, and New York Judiciary Law § 487 against TSI, and co-defendants

National Collegiate Student Loan Trust 2004-2, National Collegiate Student Loan

Trust 2006-4, National Collegiate Student Loan Trust 2007-2, National Collegiate

Student Loan Trust 2007-3, and Forster & Garbus LLP.7

       In particular, and as relevant here, plaintiffs allege that TSI executed

affidavits not based on personal knowledge in support of motions seeking default

judgments in collection lawsuits filed and prosecuted in New York courts. These

allegedly false affidavits were filed in the state court collection cases against

Plaintiffs on December 6, 2013, March 24, 2014, April 3, 2014, September 18,

2014, and March 30, 2015. Notably, all but one affidavit was filed prior to the

time period covered by the Consent Order.

       Plaintiffs Request No. 19 seeks the following:

6
 In the Consent Order, TSI did not admit to any findings of fact, conclusions of law, or
any violation of the law as alleged in the Consent Order, other than to concede that the
CFPB had jurisdiction over TSI.
7
  Plaintiffs have not limited their request to New York residents, despite the fact that the
GBL only applies to acts or practices in the state of New York, see GBS § 349(a)
(“Deceptive acts or practices in the conduct of any business, trade or commerce or in the
furnishing of any service in this state are hereby declared unlawful.”), the New York
Judiciary Law § 487 regulates New York attorneys and the content of filings in New
York, and the FDCPA claims are predicated specifically upon alleged violations of New
York law in New York state courts.

                                            12
Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 13 of 21




       All Documents that You produced to the Consumer Financial
       Protection Bureau in connection with the following administrative
       proceedings or legal actions:

       a. In re Transworld System, Inc., File No. 2017-CFPB-0018
          (Consumer Fin. Prot. Bureau); and
       b. Consumer Fin. Prot. Bureau v. Nat’l Collegiate Master Student
          Loan Trust et al., No. 17-cv-01323-UNA (D. Del.).

       As such, Plaintiffs Request No. 19, in and of itself, seeks documents well

outside the scope of this lawsuit.

       Plaintiffs make an indiscriminate, blanket request for an entire production

to a government agency, rather than identifying specific documents, or categories

of documents, that are relevant to their FDCPA and GBL claims in this case.8

       Judge Gardephe recognized that such a request was not proper, during a

case management conference on October 11, 2019 where the discoverability of the

CFPB submission as discussed:

       Well, I don’t know what the difficulty would be in specifying the
       documents rather than saying give me all the documents that you
       gave to the CFPB. I really have no way of judging the difficulty
       level of that. All I can really say to you is that it seems to me that if
       you are interested in discovery proceeding swiftly, it seems to me
       you would be better advised to serve specific document requests
       rather than pursuing solely down the road of “give me all the

8
  As noted in Heerwagen v. Clear Channel Commc’ns, 435 F.3d 219, 233 (2d Cir. 2006)
“[t]he amount of discovery is generally left to the trial court’s considerable discretion.”
“Although in some cases a district court should allow discovery to aid the determination
of whether a class action is maintainable, the plaintiff bears the burden of advancing a
prima facie showing that the class action requirements of Fed.R.Civ.P. 23 are satisfied or
that discovery is likely to produce substantiation of the class allegations.” Id. (quoting
Mantolete v. Bolger, 767 F.2d 1416, 1424 (9th Cir. 1985)). Here, it is Plaintiffs’ burden
to explain why the documents and information are in fact relevant to their claims, and to
their attempts to certify a New York class, before this Court even gets to TSI’s reasons to
oppose the request. That first step has never been met.

                                            13
Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 14 of 21




          documents you gave to the CFPB” because you are going to get
          involved in litigation if that’s the way you choose to proceed. Of
          course you have the right to do that if you want to, but it is just going
          to delay your ultimately getting the documents that you want to get.
          I leave that entirely up to you.

          Here, as Judge Gardephe stated, plaintiffs should simply make specific

requests for production on specific categories of documents, and not rely on a

blanket request. Such a process permits TSI to meaningfully respond to individual

requests, while addressing specific privilege issues, and the overburdensome

nature of a request broadly seeking thousands of documents that are largely

irrelevant to Plaintiffs’ claims in this case. However, plaintiffs should not be able

to make an end-around of Judge Gardephe’s assessment of the issue and bypass

the traditional discovery process.

          D. The CFPB’s Rules Relating to the Confidential Treatment of
             Information Under 12 C.F.R. § 1070 Dictates that the Materials
             Requested by Plaintiffs be Maintained by TSI as Confidential9

          Section 1070 addresses the confidentiality dictates regarding documents

produced to the CFPB pursuant to a CID and the mechanisms to be utilized by

parties, including Plaintiffs here, seeking such documents. Section 1070 directs

that the documents TSI produced to the CFPB are to be maintained by TSI as

confidential.

          Pursuant to §§ 1070.2(e), (f) and (h):

          Civil investigative demand material means any documentary
          material, written report, or answers to questions, tangible thing, or

9
    As noted supra, TSI raises this argument to preserve its appellate rights.

                                               14
Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 15 of 21




       transcript of oral testimony received by the CFPB in any form or
       format pursuant to a civil investigative demand, as those terms are
       set forth in 12 U.S.C. 5562,….

       Confidential information means confidential consumer complaint
       information, confidential investigative information, and confidential
       supervisory information, as well as any other CFPB information that
       may be exempt from disclosure under the Freedom of Information
       Act pursuant to 5 U.S.C. 552(b)….10
       Confidential investigative information means:
       (1) Civil investigative demand material; and
       (2) Any documentary material prepared by, on behalf of, received
       by, or for the use by the CFPB or any other Federal
       or State agency in the conduct of an investigation of or enforcement
       action against a person, and any information derived from such
       documents.
(emphasis added).       As such, all documents produced by TSI to the CFPB,

including any deposition testimony, would be considered confidential information

pursuant to the CFPA.

       More pertinent to this Court’s analysis, §§ 1070.30-1070.37 provides for

procedures regarding “disclosures of CFPB information in connection with legal

proceedings.”

       None of these regulations give the CID respondent – like TSI - the right to

provide documents previously produced to the CFPB to third parties, or be

compelled to produce such documents, absent the requesting party’s compliance
10
   The reference to “confidential information” is broader than simply documents
protected by an asserted privilege under the Federal Rules of Civil Procedure or Federal
Rules of Evidence. This makes sense given that the CID process provides broad
investigative rights and affords parties subject to a CID substantially less protections than
afforded pursuant to the Federal Rules of Civil Procedure. See 12 U.S.C. §
5562(c)(13)(D). The CFPB takes the position that documents produced pursuant to a
CID are their property rather than the CID responders.


                                             15
Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 16 of 21




with § 1070.30, et seq. If it was otherwise permitted, there would be no need for

§§ 1070.30-1070.37 (or, at least it would expressly provide such a right), and

parties would just go directly to the CID responders to demand documents and

information produced.

          Most importantly, as the CFPA expressly provides, once provided to the

CFPB, TSI’s documents produced pursuant to the CID then belong to the CFPB,

and TSI cannot produce those documents as it would violate § 1070.

          As such, § 1070 dictates that the documents that TSI produced to the CFPB

pursuant to the CID are to be maintained as confidential absent Plaintiffs

following the procedures identified in § 1070 to seek the documents directly from

the CFPB.

          E. Plaintiffs’ Request Improperly Seeks to Reverse Engineer Much of
             the Bureau’s Investigation11

          As noted, the CID process affords CID responders substantially less

protections than those available under the Federal Rules of Civil or Criminal

Procedure. If this Court allows Plaintiffs to obtain all documents produced to the

CFPB pursuant to the CID, it effectively shatters any protections provided for by

the federal rules.

          Upon receipt of a CID, parties are given three options: (1) to voluntarily

respond, (2) to file a petition to set the CID aside, or (3) to do nothing and have the

CFPB seek an order compelling the responses and document production.


11
     As noted supra, TSI raises this argument to preserve its appellate rights.
                                               16
Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 17 of 21




        If non-parties to the CID proceedings, like Plaintiffs in the lawsuit, are able

to have judges force CID responders to produce all documents they produced to

the CFPB, then it will have a chilling effect on any voluntary compliance with a

CID.    More, companies subject to a CID will be more reticent to voluntary

participate, and instead will likely either file a petition to set the CID aside or force

the CFPB to file an enforcement action and obtain an order compelling the

responses. Finally, and perhaps more importantly, it will affect the free flow of

documents and candor the CFPB expects when engaging in its CID investigations

in the future, as companies will be more resistant to share potentially privileged or

confidential documentation that otherwise would not be discoverable in a state or

federal lawsuit and reluctant to voluntarily participate in any fact-finding with the

CFPB.

        In facing similar challenges, courts have erred on the side of protecting the

free flow of information between a company and a regulatory agency See In re

Subpoena Served Upon Comptroller of Currency, & Sec’y of Bd. of Governors of

Fed. Reserve Sys., 967 F.2d 630, 634 (D.C. Cir. 1992) (“Because bank supervision

is relatively informal and more or less continuous, so too must be the flow of

communication between the bank and the regulatory agency. Bank management

must be open and forthcoming in response to the inquiries of bank examiners, and

the examiners must in turn be frank in expressing their concerns about the bank.

These conditions simply could not be met as well if communications between the

bank and its regulators were not privileged.”); United States v. Buco, No. CRIM.

                                           17
Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 18 of 21




90-10252-H, 1991 WL 82459, at *2 (D. Mass. May 13, 1991) (“I find that the

public interest served by encouraging the free flow of information between the

banks and their federal regulators is substantial; a rule which provided that a bank

generally waived its attorney-client privilege as to materials submitted to federal

regulators would substantially impair that interest.”); Consumers Union of U. S.,

Inc. v. Heimann, 589 F.2d 531, 534 (D.C. Cir. 1978) (“a secondary purpose in

enacting exemption 8 appears to have been to safeguard the relationship between

the banks and their supervising agencies. If details of the bank examinations were

made freely available to the public and to banking competitors, there was concern

that banks would cooperate less than fully with federal authorities.”).

       Should this Court decline to enter a protective order barring TSI from

producing the documents it produced to the CFPB pursuant to the CID, it will

weaken the efficacy of the CID process, as CID responders will inevitably be

reluctant to voluntarily participate in any fact-finding with the CFPB absent an

enforcement proceeding.

       Most importantly, if Congress wanted to allow private parties to simply

request all documents submitted pursuant to a CID to the CFPB, it would have

provided that right. In the absence of providing such a right, the courts should not

create a judicial avenue for obtaining such documents where the CFPB itself,




                                         18
Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 19 of 21




pursuant to its delegated rights, dictates procedures to follow when making

document requests to the CFPB.12

         By allowing private parties to reverse engineer the CID process, and simply

request all documents submitted to a regulatory agency once they have completed

their investigation, this Court would be undermining the free flow of information

depended upon by government enforcement agencies pursuant to their

enforcement and investigatory powers.

         WHEREFORE, Transworld Systems Inc., respectfully request that this

Honorable Court enter a protective order, deny Plaintiffs’ request for documents

and information produced by TSI to the CFPB as requested, and for all other and

further relief that this Court deems just and appropriate.

                                              Respectfully submitted,

                                              /s/ James K. Schultz
                                              James K. Schultz
                                              Sessions, Fishman, Nathan & Israel
                                              1545 Hotel Circle South, Suite 150
                                              San Diego, California 92108
                                              Telephone: (619) 296-2018
                                              Email:        jschultz@sessions.legal

                                              Bryan Shartle
                                              Sessions, Fishman, Nathan & Israel
                                              3850 N. Causeway Blvd., Ste. 200
                                              Metairie, LA 70002
                                              Telephone: (504) 846-7917
                                              E-mail:       bshartle@sessions.legal

                                              Morgan I. Marcus
                                              Sessions, Fishman, Nathan & Israel

12
     And, indeed, the CFPB spoke to the issue in the FOIA Action.
                                            19
Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 20 of 21




                                  141 W. Jackson Blvd., Ste. 3550
                                  Chicago, Illinois 60604
                                  Telephone: (312) 578-0990
                                  E-mail:       mmarcus@sessions.legal

                                  Aaron R. Easley
                                  Sessions, Fishman, Nathan & Israel
                                  3 Cross Creek Drive
                                  Flemington, New Jersey 08822-4938
                                  Telephone: (908) 237-1660
                                  E-mail:       aeasley@sessions.legal

                                  Attorneys for Transworld Systems Inc.




                                 20
Case 1:18-cv-01781-PGG-BCM Document 227 Filed 09/14/20 Page 21 of 21




                        CERTIFICATE OF SERVICE

      I hereby certify that on September 14, 2020 a true and correct copy of the

foregoing was served upon the attorneys of record by operation of the ECF filing

system, including:

      Gregory A. Frank
      Marvin L. Frank
      Asher Hawkins
      FRANK LLP
      370 Lexington Avenue, Suite 1706
      New York, New York 10017
      gfrank@frankllp.com
      mfrank@frankllp.com
      ahawkins@frankllp.com




                                        /s/ James K. Schultz




                                      21
